Citation Nr: 0029889	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  95-27 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
frozen feet for the period from May 5, 1992 to January 11, 
1998.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of cold injury to the right foot from January 12, 
1998.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of cold injury to the left foot from January 12, 
1998.

4.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
increased disability due to February 1994 surgery at the 
Department of Veterans Affairs (VA) Los Angeles VA Medical 
Center (MC).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


REMAND

The veteran had active military service from November 1948 to 
May 1955.  

The issues on the cover page of this Remand originally came 
to the Board of Veterans' Appeals (Board) from rating 
decisions of the VA Los Angeles Regional Office (RO).  

In March 2000, the Board granted a 30 percent rating for the 
residuals of bilateral frozen feet for the period from From 
May 5, 1992 to January 11, 1998.  The Board also granted 
separate 30 percent ratings for residuals of cold injury to 
the veteran's right and left feet, effective on January 12, 
1998.  A review of the record shows no indication that the 
Board's decision has been effectuated by the RO.  

In addition, in the Introduction of the March 2000 decision, 
the Board noted that the findings on September 1999 VA 
medical examination implicitly raised a claim of service 
connection for pes planus, based on new and material 
evidence.  This matter was referred to the RO for initial 
adjudication; however, there is no indication of record that 
the RO has as yet adjudicated this matter.

Finally, in the Remand portion of its March 2000 decision, 
the Board noted that by October 1996 rating decision, the RO 
denied the veteran's claim of entitlement to benefits under 
38 U.S.C.A. § 1151 for increased disability due to February 
1994 surgery at the Los Angeles VAMC.  A Notice of 
Disagreement with the RO decision was filed in December 1996, 
but as a Statement of the Case on this matter had not been 
issued, the Board noted that additional action by the RO was 
required pursuant to Manlincon v. West, 12 Vet. App. 328 
(1999).  A review of the record indicates that the RO has not 
yet complied with the Board's remand in this regard.  
Regrettably, therefore, another remand is now necessary.  
Stegall v. West, 11 Vet. App. 268 (1998).

To ensure full compliance with due process requirements, the 
case is remanded for the following action:

1.  The RO should ensure that the Board's 
March 2000 decision awarding increased 
ratings for residuals of frozen feet and 
residuals of cold injuries has been 
effectuated and that its instructions to 
adjudicate the claim of service 
connection for pes planus based on new 
and material evidence have been 
fulfilled.  

2.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issue of 
entitlement to benefits under 38 U.S.C.A. 
§ 1151 for increased disability due to 
February 1994 surgery at the Los Angeles 
VAMC.  The Statement of the Case should 
include all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b).  This matter 
should then be returned to the Board for 
further appellate consideration, only if 
an appeal is properly perfected.

The veteran has the right to submit additional evidence and 
argument on the matter or matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


 
- 4 -


- 1 -


